COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MARK ANTHONY LISTER AND                                       No. 08-13-00251-CV
 BRIAN HOLK,                                   §
                                                                   Appeal from
                       Appellant,              §
                                                               233rd District Court
 v.                                            §
                                                             of Tarrant County, Texas
 JENNIFER LOUISE LISTER,                       §
                                                              (TC #233-498164-11)
                       Appellee.               §


                                       JUDGMENT

       The Court has considered this cause on Appellants’ motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order Appellant to pay all costs of this

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF NOVEMBER, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.